          Case 4:21-cv-01496-HSG Document 12 Filed 03/23/21 Page 1 of 2



 1   Ryan W. Koppelman (SBN 290704)
     ALSTON & BIRD LLP
 2   1950 University Avenue, Suite 430
     East Palo Alto, CA 94303
 3   Telephone:     650-838-2000
     Facsimile:     650-838-2001
 4   ryan.koppelman@alston.com
 5   Attorneys for Plaintiff
     Resideo Technologies, Inc.
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10

11 Resideo Technlogies, Inc.                          Case No. 4:21-cv-01496-HSG

12                 Plaintiff,
                                                      ORDER GRANTING PLAINTIFF
13          v.                                        RESIDEO TECHNOLOGIES INC.’S
                                                      NOTICE OF SUBSTITUTION AND
14 EcoFactor, Inc.                                    WITHDRAWAL OF COUNSEL

15                 Defendant.
                                                      Judge Haywood S. Gilliam Jr.
16

17

18

19

20

21

22

23

24

25

26

27

28

                            Order Granting Plaintiff’s Notice of Substitution and Withdrawal of Counsel
                                                                           Case No. 4:21-cv-01496-HSG
          Case 4:21-cv-01496-HSG Document 12 Filed 03/23/21 Page 2 of 2



 1          The court hereby GRANTS Plaintiff Resideo Technologies, Inc.’s request to withdraw
 2   STEPTOE & JOHNSON, LLP as counsel of record and substitute ALSTON & BIRD LLP as lead
 3   counsel.
 4          IT IS SO ORDERED.
 5
      Dated: 3/23/2021
 6

 7                                                        Judge Haywood S. Gilliam Jr.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -1-
                            Order Granting Plaintiff Notice of Substitution and Withdrawal of Counsel
                                                                         Case No. 4:21-cv-01496-HSG
